      Case 4:19-cv-02674-HSG Document 26 Filed 05/05/20 Page 1 of 1




1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       NORTHERN DISTRICT OF CALIFORNIA
10    SCOTT JOHNSON,                           Case No. 4:19-CV-02674-HSG
11                                             ORDER [proposed[ TO EXTEND
               Plaintiff,                      DATE FOR FILING DISMISSAL
12    v.
13
      ARORA ENTERPRISES, LLC, a
14    California Limited Liability
      Company; APRO, LLC, a Delaware
15    Limited Liability Company; and
16    Does 1-10,
17             Defendants.
18
19           Having read the stipulation of the parties, and for good cause shown,
20   the Court hereby GRANTS the request. The deadline to file a Stipulation for
21   Dismissal shall be extended up to and including to June 3, 2020.
22
23   IT IS SO ORDERED.
24
25
26   Dated: _________________
                5/5/2020              _____________________________________
27                                    HONORABLE HAYWOOD S. GILLIAM, JR.
                                      United States District Judge
28



                                           1

     Order                                                              4:19-CV-02674-HSG
